 354DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 44,Bricklayers,Masons and Plasterers Interna-tionalUnion,AFL-CIOandRaymond Interna-tional,Inc. and Local 509, Laborers InternationalUnion of North America,AFL-CIO.' Case22-CD-220November 15, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Raymond International, Inc.,herein called the Employer, alleging that Local 44,Bricklayers,Masons and Plasterers InternationalUnion,AFL-CIO, herein called Bricklayers, hasviolated Section 8(b)(4)(D) of the Act. Pursuant tonotice, a hearing was held in Newark, New Jersey, onvarious dates from February 8, 1973, to March 2,1973, before Hearing Officer Bruce W. Taylor. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the proceeding was trans-ferred to and continued before the Board, and theEmployer and the Bricklayers filed briefs in supportof their respective positions.On June 20, 1973, the Board issued an orderreopening record and remanding proceeding forfurther hearing for the purpose of receiving evidencedescribing and identifying the precise nature andextent of work in dispute; the identity of theindividual or individuals performing the disputedwork and his or their actual duties in carrying outthat work; the supervisory or independent contractorstatus of any individual performing the work indispute;and the status of John Pinnisi as anemployee or supervisor. Further hearings were heldon July 30 and 31, 1973, before the same HearingOfficer.2 Thereafter, the Employer and the Respon-dent filed supplemental briefs with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, a New Jersey corporation, isengaged in the business of heavy constructioncontracting.During the past 12-month period, theEmployer has derived gross revenue in excess of$500,000 from its construction contracting. Duringthe same period, the Employer has purchased goodsvalued in excess of $50,000 from employers locatedoutside of the State of New Jersey.The parties stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Bricklay-ersand Laborers Locals 509 and 6A are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA.Background and Facts of the DisputeIn the fall of 1972,3 the Employer entered into acontractwithDieselConstruction Company, thegeneral contractor, to perform the pile-driving work,including the work of handling and pouring theconcrete, at the Paramus Park Shopping Center inParamus, New Jersey. On October 18, the Employermoved its equipment to the buildingsite.InNovember or December, it began to pour its first testpiles at the jobsite. The Employer assigned such workto individuals represented by Laborers Local 509 andassigned the laborer foreman's job to its employee,JohnPinnisi,amember of Laborers Local 6A.Thereupon, Henry Massaro,businessrepresentativeof the Bricklayers, contacted the Employer's officialsat the jobsite and claimed that a cement masonshould be on the job to direct the handling andpouring of the concrete pilings. The Employer'sofficial at the jobsite replied that it had always used alaborer to perform such work. On a number ofoccasions inDecember,Massaro calledMalcolmKing, the Employer's construction manager for theEasternRegion, and informed him that the areapracticein BergenCounty was to use cement masonsto supervise pile jobs. King repeated to Massarowhat the latter had been told previously; namely,1Hereinafterwith Laborers International Union of North America,2Laborers did not appear at the reopened hearing.Local 6A,collectively referred to as Laborers. Local 6A was notified of the3All dates refer to 1972, unless otherwise indicated.hearing, but did not appear.207 NLRB No. 25 LOCAL44,- BRICKLAYERS355that the Employer used laborers to perform thatwork.On or about December 29,Thomas Urzalino,chairman of the Bergen County Conference,a groupof cement masons locals in BergenCounty,to whichRespondent belonged,telephonedKing and in-formed him that he was going to put a picket line onthe Employer'sParamus job until such time as acement mason was placed on the job.On January2, 1973,the Bricklayers commencedpicketing at the jobsitewith signs that read "Ray-mond International and Diesel are being unfair toLocal 44." The laborersat first refused to cross thepicket line, -but, later,were informed^by theirrepresentatives to do so. On January 3, 1973, theEmployer filed the instant charge.Bricklayers con-tinued to picket at the,jobsite until January 12, 1973.B.TheWork in DisputeThe work in dispute pertains to the process ofpouring concreteinto steel shells(caissons) fromready-mix concrete trucks.More specifically, thework in dispute includes: (I) Responsibility forinspection of driven piles for water and/or foreignobjects in preparation for pouring;(2) ordering theconcrete;(3) starting up of the concrete flow fromthe ready-mix concrete trucks;(4) cutting off of theflow of concrete from the truck after concrete hasreached a proper elevation;(5) determination to pourconcrete with respect to the adequacy of its consist-ency;(6) removal of excess concrete from the pouredpile;(7)direction of the movement of concretechutes and trucks to the next pile to be poured; and(8)directionduring cold weather that pouredconcrete be protected by covering piles with variousmaterials.thework in dispute involves the supervision oflaborers,and not competing claims for the samework by two employee groups.Further,Respondenturged at the close of the reopened hearing that, evenif a jurisdictional dispute is found to exist,the Boardshould nevertheless quash the 10(k) notice of hearingsince all parties are bound to a voluntary procedurefor resolution of the dispute.Finally,Respondentcontends that,if the Board proceeds to determine themerits of this dispute,consideration of the relevantfactors favors an award to employees represented byBricklayers.The Employer contends that it has been enmeshedin a jurisdictional dispute;that there is no agreed-upon method for its resolution; 'and, that the Boardshould confirm its assignment of the work in disputeto its laborer foreman,representedby Laborers.Specifically, the Employer argues that Pinnisi per-formed the work in dispute;that Reiman,although asupervisor,did not perform the work in dispute; thatPinnisi is not,a supervisor;and that the Employer isnot bound to ^ the procedures of the National JointBoard.As to the merits of the dispute,the Employercontends that the Board should uphold the Employ-er's assignment of the disputed work, relying on suchrelevant factors as its long-established practice ofassigning it to a laborer foreman, represented by theLaborers;the fact that the laborer foreman has theskill, experience,and competence to do the work totheEmployer's satisfaction;and the fact that it ismore economical and efficient to give the work to alaborer. Laborers have not taken a position regardingthe assignment of the work in dispute.D.Applicability of the StatuteC.Contentionsof thePartiesRespondent contendsthat itsconduct,described insection III,A, above,was intended solely to compelthe assignmentof the workin dispute to employeesrather than to the supervisors beingused by theEmployer inperformingthe disputedwork;that nodispute exists between competing groups of employ-ees and,therefore,the Board should quash the 10(k)notice of hearing.More particularly,Respondenturges thatthe'workin dispute was performed byeither Fred Reiman, the Employer's job superintend-ent, or John Pinnisi, the laborer foreman;that bothReiman and Pinnisi are supervisors;and, that thus-Before the Board proceeds with a determination ofdispute,pursuant to Section10(k) of the Act,itmustbe satisfied that(1) there is reasonable cause tobelieve that Section 8(b)(4)(D) of -the Act has beenviolated,and (2)the parties have not agreed uponmethods for the voluntary adjustment of the dispute.As to (1) above,the record shows thatinNovem-ber andDecember1972 Bricklayersprotested theEmployer's failure to.assign the disputed work to oneof its members. In late December1972, after- theEmployeradvised Bricklayers that it planned oncontinuing the work assignment to laborers, Brick-layers threatened to picket.Subsequently, fromJanuary 3, 1973, to January 12, 1973, Bricklayers 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketed the jobsites and precipitated a workstoppage. On these facts, we are satisfied that there isreasonable cause to believe that Bricklayers threat-ened to, and did, picket the Employer's jobsite at theParamus Park Shopping Center, with an object offorcing assignment of the disputed work to membersthey represented.As to Respondent's contention that it sought tocompel the assignment of work to employees ratherthan to supervisors, the record shows that the work indispute was performed by John Pinnisi, a member ofLaborers Local 6A.4 Pinnisi has worked for theEmployer for approximately 20 years, the last 12years of which he has been employed as a laborerforeman. While both the Employer and Pinnisi denythat he is a supervisor within the meaning of the Act,we believe an examination of his status is warranted.Between 60 and 75 percent of Pinnisi's workday isspent in manual labor alongside the other laborers.Part of his time is spent removing excess concretefrom poured piles. The balance of his time is spent inperforming such tasks as inspection of piles andvisually checking the consistency of the concrete. Asan experienced employee, Pinnisi starts and stops thepouring of concrete into the steel shells. He tells theother laborers when to rod the concrete and when tomove the pouring chutes to the nextcaisson.Late inthe season, he instructs the other laborers when apoured pilingmust be protected from the coldweather. In performing these duties, Pinnisi worksalongside the other laborers and assists them in theperformance of their duties as the needarises.Pinnisi testified that he was responsible for thetraining of laborers. He also testified that he did notorder materials, with the exception of concrete. As tothe ordering of concrete, Pinnisi merely calls thesupplier and tells him how many truckloads will beneeded on the next day. The specifications and priceare predetermined by the supplier's contract with theEmployer. Pinnisi does not order repairs to companyproperty,nor does he attend policy meetings.Although Pinnisi contacts the Laborers hiring hall toobtain laborers for the Employer's job, he does soonly after consulting with Superintendent Reimanregarding the number of men needed on the job.Pinnisialsohas laid off employees after beinginstructed by Reiman to do so. However, there is noevidence that Pinnisi ever made such decisions on his4The record shows that Reiman, as the job superintendent,was on thejobsite usually on a daily basis.Since his office was in a construction trailerstationed 200 feet from the laborers work area,he regularly walked thejobsite several times a day.He had daily meetings with Pinmsi and otherforemen concerning the scheduling of work. He authorized the ordering ofconcrete, the hiring of employees, and any necessary layoffs. Accordingly,as it is undisputed,we find that Reiman is a supervisor within the meaningof the Act.However, despiteMassaro's testimony that he saw Reimanperforming the work in dispute, the record only shows that Massaro sawown. Pinnisi also informed Reiman when an individ-ual laborer was absent, but employees were notinstructed to advise Pinnisi of their absence or toseek his permission for such absence.Pinnisi alsoassigned one of the three laborers to nonpouringwork, but he was not responsible for any personnelrecords kept by the Employer and did not haveaccess to them.Significantly,Pinnisi was not given the authorityto, nor did he, adjust the grievances of employees. Hedid not independently assign overtime, nor did hereport employees'misconduct to the supervisor.Pinnisi has not disciplined employees on the job andwas never informed that he had the authority to doso.Pinnisi receives the wages and fringe benefits of theLocal 6A contract and the other laborers on the jobreceived the terms of the Local 509 contract. TheLocal 6A contract contains a classification forlaborer .foremen. Pinnisi is paid at the same timeother employees are paid and does not receive anytype of bonus on the job.As the record clearly shows that the laborerforeman only performs work covered by the Local6A Laborers agreement; that he does not exerciseindependent judgment in carrying out his duties; andthat most of his work is of a routine nature, we findthat the work in dispute does not involve supervisionwithin the meaning of Section 2(11) of the Act.Although the record shows that John Pinmsi in theroutine performance of his duties calls the union hallwhen additional men are needed on the jobsite, wefind that the weight of the evidence establishes thathe is not a supervisor within the meaning of the Actsince such authority is exercised only on higherapproval or in routine situations. Having found thatthe work in dispute does not involve the work of astatutory supervisor, that it was performed by JohnPinnisi, and that Pinnisi is not a supervisor within themeaning of the Act, we are satisfied that there isreasonable cause to believe that Section 8(b)(4)(D) ofthe Act has been violated.5As to (2) above, although Respondent contended atthe close of the hearing that all parties were boundby the procedures of the National Joint Board for theSettlement of Jurisdictional Disputes, we find noevidence in the record that the Employer herein is sobound. Therefore, we find that the parties do notReiman talking toPmnision several occasionsEvenaccepting Massaro'ssurmise that Reiman wasgivinginstructions to Pinmsi and the otherlaborers, there is noevidence that Reiman actually performedany of thework in dispute. Accordingly, we find thatthe work in dispute wasperformed by Pinmsiand not Reiman5CompareLocal 236, affiliatedwith the InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America (MasonConstruction Company),194 NLRB 594. LOCAL 44,BRICKLAYERS357have an established procedure for the amicableresolution of this dispute.Accordingly, as we have found that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) -has occurred, and that the disputeisproperly before the Board for determinationpursuant to Section 10(k) of the Act, we shallproceed to make a determination of the dispute.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all factors. As the Boardhas stated, its determination in a jurisdictionaldispute case is an act of judgment based uponcommon sense and experience in the weighing ofthese factors .6 The following factors are relevant inmaking a determination of the dispute before us.1.Certification and collective-bargaining -agreementsNone of the labor organizations herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of the Employer's employ-ees.The Employer is not a signatory to any collective-bargaining agreement with either Laborers Local 509or Bricklayers.Although the Employer's buildingcontract with Diesel Construction Company states,in part, that "It is further mutually agreed by theparties hereto that all labor employed under thiscontract shall be that recognized by the BuildingContractors Association of New Jersey," the recordfails to show that the Employer is a member of theBuilding Contractors Association (BCA). However,even if the Employer were a member of the BCA,neither the BCA agreement with Respondent norwith Laborers clearly supports Respondent'sclaimfor the disputed work assignment.Under the foregoing circumstances, we are satisfiedthat the Employer's assignment of the disputed workto its own employees represented by Laborers is notin derogation of any existing contract.2.The Employer's assignment and pastpracticeThe record shows that the Employer has tradition-ally used the laborers to perform the disputed worknot onlyin BergenCounty, where the instant projectis located, but throughout its operation. Under thesecircumstances, we find that the Employer's long andcontinuous custom of assigning the disputed work toemployees represented by Laborers is a factorfavoring continuation of this practice.3.Area practiceBricklayers presented testimony to the effect that itis the prevailing area practice to have cement masonssupervise all concrete pouring in Bergen County,including the piling jobs. However, John Vermeulen,director of industrial relations for the BuildingContractors Association of New Jersey, testified thatthe precedent in the area established no need for acement mason on a job where, as in, the instant case,there was no "cement finishing" work required, andthat, consequently, in accord with past practice, thejob would likely be handled by laborers.' The record,viewed as a whole, therefore supports the view thatcontractors in the area, engaged in piling work of atype and nature involved in the work in dispute,utilize laborers to perform such work.4.Relative skills and efficiency of operationBricklayers stated that they had an apprenticeshipprogram covering the work in dispute. However, theEmployer introduced evidence to the effect that itslaborer foremen, represented by Laborers, hadworked on similar jobs for the Employer for about 20years.Moreover, the Employer indicated that thelaborers, including the laborer foreman, in this casePinnisi, spend only about 30 percent of their time inwork pertaining to concrete, the rest of the timebeing spent in miscellaneous duties, such as unload-ing the piles, denesting and stacking the piles,preparing the shells for the concrete pour, andperforming cleanup tasks. Hence, the laborer fore-man performs the work in dispute for substantiallyless than 50 percent of his time.The Employer has indicated that its well-estab-lished practiceof assigningthe disputed work to itsown employees, represented by Laborers, has beentotally satisfactory.Moreover, from an economicstandpoint, it has proved to be beneficial to theEmployer to employ a regular crew of laborers toperform the disputed work along with their otherrelated and necessary work at the jobsite.Under the foregoing circumstances, it appears thatthe assignment of the disputed work to the Employ-er'sown employees, represented by Laborers, isclearly the most efficient and economical manner ofoperation.B International Association of Machinists,Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company),135 NLRB 1402.7Vermeulen testified that he obtained this information from the variousmembers of the association who do work regularly in the Bergen Countyarea, and he passed it on to the Employer. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionUpon the entire record in this case, and after fullconsideration of all relevant factors , involved, weconclude that the Employer's employees, who arerepresented by Laborers, are entitled to perform thework in dispute. We reach this conclusion based onthe Employer's past practice of assigning the disput-ed work to its own employees and' the facts that theassignment is not in derogation of any existingcontract;the assignment is 'consistent with thepractice. of area contractors; the Employer's employ-ees possess the necessary skills and experience toperform the work and their work has been totallysatisfactory;and such assignment will result ingreater -efficiency and economy. We shall, therefore,determine the dispute before us by awarding thework in dispute at the Employer's Paramus Park,New Jersey, jobsite to its own- employees representedby the Laborers, but not to that Union or itsmembers. Our present determination is limited to theparticularcontroversywhich gave rise to thisproceeding.Accordingly,we find that Bricklayers are notentitled, by means proscribed by Section 8(b)(4XD)of the Act, to force or require the Employer to assignthe disputed work to members represented by thatlabor organization.8DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and'upon the basis of theforegoing findings and the entire record in this case,theNationalLabor Relations Board makes thefollowing Determination of Dispute:1.Employees of Raymond International, Inc.,who are represented by either Local 6A or Local 509,8 See,e g.,Pile Drivers,Millwrights &Window Erectors, Local No. 1966,affiliated with United Brotherhood of Carpenters and Joiners of America,Laborers InternationalUnion of North America,AFL-CIO are entitled to perform the work indispute, specifically: (1) Responsibility for inspectionof driven piles for water and/or foreign objects inpreparation for pouring; (2) ordering the concrete;(3) starting up of the concrete flow from the ready-mix concrete trucks; (4) cutting off of the flow ofconcrete flow from the truck after concrete hasreached a proper elevation; (5) determination to pourconcrete with respect to the adequacy of its consist-ency; (6) removal of excess concrete from the pouredpile;(7)direction of the movement of concretechutes and trucks to the next pile to be poured; and(8)directionduring cold, weather that pouredconcrete be protected by covering piles with variousmaterials, in connection with Raymond Internation-al's - ParamusPark Shopping Center project atParamus, New Jersey.2.Local 44, Bricklayers, Masons and PlasterersInternational Union, AFL-CIO, is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require Raymond International, Inc., toassign the above-described work to members repre-sented by that labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 44, Bricklayers,Masons ' andPlasterersInternationalUnion,AFL-CIO, shall notify the Regional Director forRegion 22, in writing, whether or not it will refrainfrom forcing or requiring Raymond International,Inc., ' bymeans proscribed by Section 8(b)(4)(D) ofthe Act, to assign the disputed, work to its members,rather than to employees of Raymond International,Inc., represented by either Local 6A or Local 509,Laborers InternationalUnion of North America,AFL-CIO.AFL-CIO (Raymond International,Inc),184 NLRB 7260.